DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel et al. (US 2020/0347868; hereinafter “Hezel”) in view of Nord-Lock Inc. (Nord-Lock washers Product information; hereinafter “Nord-Lock”) and Rose (US 5,600,091).
Regarding claim 11, Hezel teaches a system for conducting subterranean operations (see note below regarding preamble) comprising: 
a robotic system (Fig. 1) comprising and an enclosure (enclosure formed by 1, 2+3 and unlabeled panel/housing of 100 in Fig. 1), the robotic system configured to be safely operated within an explosive environment when the enclosure is sealed ([0006, 0008, 0011, 0018]), the enclosure comprising: 
a panel (1, Fig. 1) with a panel flange (portion of 1 around the edge can be considered as a panel flange, i.e. left portion of 1 in Fig. 15 can be considered as a flange) adjacent an edge of the panel; 
multiple first holes (holes for 2, Figs. 1, 3, 15)  spaced along the panel flange (as shown in Figs. 1, 3); 
a housing (not labelled, but housing of 100 forming cavity 101, see Fig. 2) with a housing flange (see flanges of the housing along 3 in Fig. 2) around a perimeter of an opening in the housing (perimeter of 101, Fig. 2); 
multiple second holes (holes where 3 occupies, refer to Figs. 2 and 15) spaced along the housing flange, wherein the multiple second holes are blind holes (hole occupied by 3 in Fig. 15 shown to be a blind hole); and 
a pattern of the multiple first holes match a pattern of the multiple second holes (pattern as shown in Figs. 1-3).
Hezel does not teach wherein the blind holes comprise a closed volume below an installer fastener. However, Nord-Lock teaches a blind hole comprises a closed 

    PNG
    media_image1.png
    282
    492
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the blind holes comprise a closed volume below an installer fastener in Hezel, as taught by Nord-Lock, in order to provide sufficient tolerance in the second holes to fully tighten the installed fastener and prevent from rotating loose.
Hezel does not teach wherein a portion of the panel comprises a corrosion resistant coating, wherein a portion of the panel flange of the panel is free of the corrosion resistant coating, wherein a portion of the housing comprises the corrosion resistant coating, wherein a portion of the housing flange is free of the corrosion resistant coating, and wherein when the panel is attached to the housing, the panel is electrically coupled to the housing between the panel flange and the housing flange. However, Rose teaches a portion of a panel (same a lid) comprises a corrosion resistant coating (col. 1, lns. 57-67: “…painted on the outside for corrosion-protection and for decorative purposes…”), wherein a portion of a panel flange (contact portion of the bottom) of the panel is free of the corrosion resistant coating (contact portion paint-free contact areas…… only in the outer areas is the contact metal to metal …”), wherein a portion of a housing (bottom) comprises the corrosion resistant coating (painted on the outside/exterior of the housing), wherein a portion of the housing flange is free of the corrosion resistant coating (contact portion of the bottom with the lid is free of coating), and wherein when the panel is attached to the housing (col. 1, lns. 57-67: “…contact metal to metal…”), the panel is electrically coupled to the housing between the panel flange and the housing flange (col. 1, lns. 52-67: “…enhance the shielding capability of enclosure is to create pain-free contact areas… contact metal to metal…”; note this means the lid (panel) and the bottom (housing with the hosing flange) is electrically coupled). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the panel comprises a corrosion resistant coating, wherein a portion of the panel flange of the panel is free of the corrosion resistant coating, wherein a portion of the housing comprises the corrosion resistant coating, wherein a portion of the housing flange is free of the corrosion resistant coating, and wherein when the panel is attached to the housing, the panel is electrically coupled to the housing between the panel flange and the housing flange in Hezel in view of Nord-Lock, as taught by Rose, in order to shield the enclosure and also prevent corrosion.
Examiner’s note: The recitation “a system for conducting subterranean operations” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 12, Hezel in view of Nord-Lock and Rose teaches the system of claim 11, and Hezel further teaches wherein the panel is removably attached to the housing (covered in Fig. 1, removed in Fig. 2) and is configured to cover the opening when the panel is attached to the housing (as shown in Fig. 1), and wherein a groove (groove at 102 in Fig. 15) is formed in the panel flange with a seal element (102 in the groove as shown in Fig. 15) disposed in the groove.
	Regarding claim 14, Hezel in view of Nord-Lock and Rose teaches the system of claim 11, and Hezel further teaches wherein one of the installed fasteners (2, Figs. 1, 3, 15) is installed in each of the multiple first holes in the panel flange (see Fig. 1) and engages respective ones of the second holes in the housing flange when the panel is attached to the housing (as shown in Fig. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hezel in view of Nord-Lock and Rose, and further in view of Examiner’s Official Notice (EON).
Regarding claim 15, Hezel in view of Nord-Lock and Rose teaches the system of claim 14. Hezel does not explicitly teach wherein bushings are installed in each of the multiple first holes in the panel flange, and wherein each of the installed fasteners is held captive by a respective one of the bushings when the installed fasteners are installed in the bushings, wherein the blind holes have internal threads and the installed fasteners are configured to be screwed into the internal threads. However, the Examiner 
*Note:  Since the Applicant did not challenge the Examiner's above given Official Notice on the remarks filled on 11/8/2021, the above given Official Notice has become the Applicant's prior art admission.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hezel in view of Nord-Lock, Ono (US 2005/0185381) and Rose.
	Regarding claim 16, Hezel teaches a system for conducting subterranean operations (see note below regarding preamble) comprising: 
a robotic system (Fig. 1) comprising a robot (100, Fig. 1) and an enclosure (enclosure formed by 1, 2+3 and unlabeled panel/housing of 100 in Fig. 1), the robotic system configured to be safely operated within an explosive environment when the enclosure is sealed ([0006, 0008, 0011, 0018]), the enclosure comprising: 

a first hole (hole for 2, Figs. 1, 3, 15) formed in the panel flange and configured to receive a fastener (2, Figs. 1 and 15) and hold the fastener captive in the first hole (as shown in Figs. 1 and 15);
a housing (not labeled, but housing of 100 forming cavity 101, see Fig. 2) with a housing flange (see flanges of the housing along 3 in Fig. 2) around a perimeter of an opening in the housing (around perimeter of 101 in Fig. 2);
a second hole (hole where 3 occupies, refer to Figs. 2 and 15) formed in the housing flange; and 
a seal element (102, Fig. 15) configured to sealingly engage the panel flange and the housing flange when the panel is attached to the housing (see Figs. 1, 15).
Hezel does not teach the second hole configured to threadably receive the fastener, wherein the second hole comprises a closed volume when the fastener is installed in the second hole. However, Nord-Lock teaches a hole configured to threadably receive a fastener (see top right figure in page 2 where hole is threaded) and the hole comprises a closed volume when the fastener is installed in the hole (see cropped figure below).

    PNG
    media_image1.png
    282
    492
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second hole configured to threadably receive the fastener, wherein the second hole comprises a closed volume when the fastener is installed in the second hole in Hezel, as taught by Nord-Lock, in order to provide sufficient tolerance in the second hole to fully tighten the fastener and prevent from rotating loose.
Hezel does not teach a contact surface, with the seal element disposed between the contact surface and the edge of the panel and the contact surface electrically coupled to the housing when the panel is attached to the housing. However, Ono teaches an enclosure (Figs. 7A, 7B) comprising a contact surface (bottom contact surface of 5 in Fig. 7B), with a seal element (21, Fig. 7B) disposed between the contact surface and an edge of a panel (edge of 5, Figs. 7A, 7B) and the contact surface electrically coupled to a housing (4, Figs. 7A, 7B) when the panel is attached to the housing (electrically coupled to 42 of 4 through metal plate 120, see Fig. 7B; [0026]: “…inner wall portion 42 is formed by using a material such as metal with high thermal 
Hezel does not teach wherein a portion of the panel comprises a corrosion resistant coating, wherein a portion of the panel flange of the panel is free of the corrosion resistant coating, wherein a portion of the housing comprises the corrosion resistant coating, wherein a portion of the housing flange is free of the corrosion resistant coating, and wherein when the panel is attached to the housing, the panel is electrically coupled to the housing between the panel flange and the housing flange. However, Rose teaches a portion of a panel (same as lid) comprises a corrosion resistant coating (col. 1, lns. 57-67: “…painted on the outside for corrosion-protection and for decorative purposes…”), wherein a portion of a panel flange (contact portion of the bottom) of the panel is free of the corrosion resistant coating (contact portion between lid (panel) and bottom (housing) is free of paint; col. 1, lns. 52-67: “…paint-free contact areas…… only in the outer areas is the contact metal to metal …”), wherein a portion of a housing (bottom) comprises the corrosion resistant coating (painted on the outside/exterior of the housing), wherein a portion of the housing flange is free of the corrosion resistant coating (contact portion of the bottom with the lid is free of coating), and wherein when the panel is attached to the housing (col. 1, lns. 57-67: 
Examiner’s note: The recitation “a system for conducting subterranean operations” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 17, Hezel in view of Nord-Lock, Ono and Rose teaches the system of claim 16, and Hezel further teaches wherein the first hole comprises multiple first holes (holes for 2 in 1, Figs. 1, 3, 15) and the multiple first holes are spaced along the panel flange (as shown in Figs. 1, 3), and a groove (groove at 102, Fig. 15) is 
	Regarding claim 18, Hezel in view of Nord-Lock, Ono and Rose teaches the system of claim 17, and Hezel further teaches wherein the multiple first holes are disposed between an edge of the panel and the seal element (as shown in Figs. 1 and 15 of Hezel).
	Regarding claim 19, Hezel in view of Nord-Lock, Ono and Rose teaches the system of claim 17, and Hezel further teaches wherein the multiple first holes are disposed between an edge of the panel and the seal element (as shown in Fig. 1 and 15 of Hezel).
Hezel does not teach wherein the seal element is disposed between an edge of the panel and the multiple first holes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal element is disposed between an edge of the panel and the multiple first holes in Hezel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the position of the multiple first holes and the seal elements are rearranged, and this allows the seal elements are be closer to the perimeter of the opening in the housing, and provide seal  for the fasteners as well.
	Regarding claim 20, Hezel in view of Nord-Lock, Ono and Rose teaches the system of claim 17, and Hezel further teaches wherein the second hole comprises multiple second holes (holes where 3 occupies, refer to Figs. 2 and 15) and the multiple .

Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 1-3 and 7-10, prior arts do not teach or suggest the combination of the system of claim 1, in particular, wherein the panel is an aluminum with a top surface and an edge of the panel painted with a corrosion resistant paint, while a bottom surface, at least at the panel flange, of the aluminum is an exposed aluminum, wherein the housing includes a metallized layer of aluminum that covers the edge of the housing, the housing flange, and a portion of a top surface of the housing that is adjacent to the housing flange, wherein a bottom surface of the housing and a portion of the top surface of the housing, excluding the housing flange, is painted with a corrosion resistant paint, wherein the corrosion resistant paint overlaps the portion of the top surface of the housing, and wherein when the panel is attached to the housing, the exposed aluminum of the panel flange is electrically coupled to the metallized layer of the aluminum on the housing flange.

Response to Arguments
Applicant's arguments with respect to claims 11, 12 and 14-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes et al. (US 8,173,911) discloses a corrosion resistant paint on a surface of a housing except at an opening; the opening is coated with electrically conductive coating instead (see claim 1).
Bengtsson et al. (US 9,106,011) disclose a corrosion resistant paint (3, Fig. 6) on a surface of a panel (1) except at a portion of a flange (at 7, Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES WU/           Primary Examiner, Art Unit 2841